Citation Nr: 1041620	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-40 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating for right knee fusion in excess of 40 
percent.

2.  Entitlement to a rating for hypertension in excess of 10 
percent.

3.  Entitlement to a rating for right hip degenerative arthritis 
secondary to a service-connected right knee fusion in excess of 
10 percent.

4.  Entitlement to service connection for a right hip surgery 
scar, secondary to service-connected right knee surgery.

5.  Entitlement to an effective date earlier than November 19, 
2009, for service-connection and initial rating for a right knee 
surgery scar.

6.  Entitlement to a total disability rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

The Veteran and F. A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active military service from July 1973 to October 
1975.

A March 1994 rating decision denied increased ratings for the 
right hip and knee and for hypertension (claims files, Vol 1).  
The Veteran submitted a timely notice of disagreement 
(hereinafter: NOD) and the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama issued a statement of 
the case (hereinafter: SOC) in May 1994.  The SOC was returned to 
the RO undelivered in May 1994 (claims files, Vol 2).  In April 
1999, the RO again denied increased ratings.  The Veteran 
submitted an NOD and in July 1999, the RO issued an SOC.  No VA 
Form 9, Appeal to the Board of Veterans' Appeals (hereinafter: 
Board), or other correspondence containing the necessary 
information was received from the Veteran within one year of 
April 1999 and the RO closed the appeal.  Thus, the April 1999 
rating decision became final.  

This matter comes before the Board on appeal from December 2003 
(issued in January 2004) and later-issued RO rating decisions 
that denied increased ratings for hypertension, for right knee 
fusion, and for right hip degenerative arthritis.  This matter 
also arises from a July 2004-issued rating decision denying 
service connection for right hip surgical scars and right knee 
surgical scars.  

In March 2006, the RO assigned an increased (40 percent) rating 
for right knee fusion effective June 10, 2003.  The appeal 
remains viable as higher ratings are available.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

This appeal also arises from an August 2010-issued rating 
decision wherein VA's Appeals Management Center (hereinafter: 
AMC) granted service connection for a scar of the "right lower 
extremity" and assigned an initial disability rating effective 
November 19, 2009.  The decision discusses surgical scars about 
the right knee, but makes no mention of right hip scars, for 
which the Veteran also seeks service connection.  Entitlement to 
service connection for right hip surgery scar or scars therefore 
remains un-adjudicated.  

In August 2010, the Veteran submitted an NOD with a November 19, 
2009, effective date for service connection for the right knee 
scar, noting that the claim for such was filed in 2003.  Although 
the appeal for service connection for a right knee scar was 
resolved by a grant of benefits, this timely NOD commences a new 
appeal for an earlier effective date for service connection the 
right knee scar.  The Board has therefore added to page 1 of this 
decision a claim for an effective date earlier than November 19, 
2009, for service-connection and initial rating for a right knee 
surgery scar.

An SOC addressing an effective date earlier than November 19, 
2009, for service connection and the initial rating for a right 
knee surgery scar has not been issued.  In accordance with 
38 C.F.R. § 19.26, unless the matter has been resolved by a grant 
of benefits or the NOD is withdrawn, the agency must prepare an 
SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

The Board remanded the case for development in October 2008.  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) determined that where, as here, a claimant, or the 
record raises the question of unemployability due to the 
disability for which an increased rating is sought, then part of 
the increased rating claim is an implied claim for a total 
disability rating based on individual unemployability 
(hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. 
App. 447, 453-455 (2009).  The Veteran has claimed that he cannot 
work due to service-connected disabilities and in November 2009, 
a VA physician offered a favorable opinion in this regard.  Thus, 
both the claimant and the record raise the issue of TDIU.  The 
Board has therefore added a TDIU claim to page 1.  Further 
development is needed to properly adjudicate the TDIU claim.

Entitlement to an earlier effective date for grant of service-
connection and initial rating for a right knee surgery scar and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hip surgery scar resulted from surgery necessitated 
by a service-connected disability.  

2.  A right knee fusion disability has been manifested throughout 
the appeal period by ankylosis at 15 degrees of flexion and up to 
30 degrees of medial rotation of the leg below the knee with pain 
on use and incoordination.  

3.  The right knee fusion disability has also caused moderate 
impairment of muscle group XIII.

4.  Throughout the appeal period, no systolic blood pressure 
reading of 200 or more was seen and only rarely was a diastolic 
blood pressure reading of 110 or more seen. 

5.  The right hip disability has been manifested throughout the 
appeal period by functional impairment due to painful motion, 
fatigue, weakness, and lack of endurance that approximates 
limitation of motion in flexion to 30 degrees.  



CONCLUSIONS OF LAW

1.  The requirements for service connection for a right hip 
surgery scar, secondary to service-connected right knee fusion, 
are met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2010); § 3.310 (2005).

2.  The criteria for a 50 percent schedular rating for right knee 
fusion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (2010).

3.  The criteria for a separate, but noncompensable, rating for 
atrophy of muscle group XIII of the right lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 
4.73, Diagnostic Code 5313 (2010).

4.  The criteria for a schedular rating greater than 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).  

5.  The criteria for a 20 percent schedular rating for right hip 
degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  With respect to the issues adjudicated 
below, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  This 
notice was provided in March 2006 and in October 2008 with a 
Board remand in October 2008 and issuance of a supplemental 
statement of the case (SSOC) in July 2010. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical reports.  Two hearings were provided.  The 
claimant was afforded several VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection for a Right Hip Surgical Scar

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

The amendment places a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Because the claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, as that version favors the 
Veteran.

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion in this matter is 
of little value because the determination involves a question 
that only medical experts may address.  

A November 2004 VA joints examination report notes previous VA 
surgery to insert a fixation rod near the right hip in order to 
stabilize a service-connected right knee.  

In October 2008, the Board remanded for development a claim for 
service connection for right knee and right hip surgery scars.  
The Board focused its remand instruction on the right knee and, 
unfortunately, failed to ask the examiner to address the nature 
and etiology of a claimed surgery scar of the right hip.  
Fortunately, however, in November 2009, a VA examiner did 
describe a significant right hip surgery scar that is currently 
tender or painful.  

An August 2010-issued rating decision granted service connection 
for a scar of the "right lower extremity" and assigned an 
initial disability rating effective from November 19, 2009.  The 
decision discusses surgical scars about the right knee, but makes 
no mention of the right hip scar, for which the Veteran has also 
appealed for service connection.  Thus, service connection for a 
right hip surgery scar remains for adjudication.  

The evidence discussed above, along with previous examination 
reports, medical records, and the Veteran's claims and testimony, 
indicate that VA performed surgery to stabilize the service-
connected right knee, which involved inserting a fixation rod 
posterior to the hip.  This evidence is sufficient to place the 
issue of secondary service connection for a right hip surgery 
scar in relative equipoise.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a right hip surgery scar 
will therefore be granted.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Right Knee Disability Rating

The right knee has been rated 40 percent disabling for the entire 
appeal period under Diagnostic Code 5256.  Under that code, a 60 
percent rating requires extremely unfavorable ankylosis of the 
knee.  Ankylosis of the knee is considered to be extremely 
unfavorable when the knee is fixed in flexion at an angle of 45 
degrees or more.  Ankylosis of either knee warrants a 50 percent 
rating of the knee is fixed in flexion at an angle between 20 and 
45 degrees.  Ankylosis of either knee warrants a 40 percent 
rating if the knee is fixed in flexion at an angle between 10 and 
20 degrees.  Favorable ankylosis of either knee warrants a 30 
percent rating.  38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic 
Code 5256 (2010).

A December 2003 VA general medical examination report notes a 
fused right knee at an "unfavorable" angle with severe 
functional loss due to pain and no motion, but noted that the 
Veteran could perform sedentary work (claims files, Vol 2).  

An August 2004 private medical report notes that to reduce 
swelling, the Veteran kept the right knee wrapped in an Ace(r) 
bandage. 

A November 2004 VA compensation examination report notes 
continued right knee pains.  Right knee range of motion was zero, 
that is, the joint was fixed in position.  The assessment noted 
the knee was fixed at 15 degrees of flexion.  The examiner 
reported moderate to severe impairment secondary to fusion and 
pain.

In March 2005, the Veteran testified before an RO hearing officer 
that he had no right knee instability, as the joint was fused.  
It was, however, quite painful.  He also experienced right leg 
muscle spasm.  He testified that he took pain relievers daily for 
knee pains and that these pains interfered with sleeping.

In June 2008, the Veteran testified before the undersigned that 
he had continuous pain and usually needed a four-prong walking 
cane just to stand up.  He testified that he could not work due 
to the right leg pain.  

According to a November 2009 VA examination report, the right 
knee is continuously painful and causes a limp.  Although some 
motion of the right lower extremity is possible, this is due to 
right hip-joint mobility rather than knee-joint mobility.  The VA 
examiner found the right knee ankylosed and fixed at 15 degrees 
of flexion.  Also noted was medial rotation of the right lower 
extremity when walking, varying from 20 to 25 to 30 degrees 
(right foot points 30 degrees toward the midline).  X-rays 
depicted a fused knee joint and osteoarthritis about the joint.  
The right quadriceps muscles were mildly atrophied.  The Veteran 
reported numbness to the right knee and calf area.  He used a 
cane or walker to assist walking and walking was limited to 150 
yards.  Later in the examination, the Veteran reported that he 
could walk only 50 to 100 yards. 

The November 2009 VA examiner offered specific comments 
concerning unfavorable ankylosis.  The examiner noted that 
although the right knee was ankylosed and fused at 15 degrees of 
extension, this angle, when combined with the 20 to 30 degrees of 
internal rotation, formed an "unfavorable" position 
"particularly when attempting ambulation."  

The facts set forth above reflect that the right knee disability 
has been manifested throughout the appeal period by ankylosis at 
15 degrees of flexion and up to 30 degrees of medial rotation.  
Pain and numbness on use is shown.  Quadriceps muscle atrophy and 
weakness is also shown.  Additional functional impairment due to 
incoordination and medial rotation of the foot is also shown.  
Because of these manifestations and because of the additional 
functional impairment due to pain and incoordination on use, the 
Board will grant a higher, 50 percent, rating, which represents 
disability equivalent to unfavorable ankylosis, but yet less than 
the disability represented by "extremely unfavorable" 
ankylosis.  DeLuca, supra.  

Also, for consideration is a separate rating for muscle atrophy.  
Flexion and extension of the right knee are performed by muscle 
groups XIII and XIV.  38 C.F.R. § 4.73, Diagnostic Codes 5313 and 
5314 contain the relevant rating criteria and 38 C.F.R. § 4.55 
adds special rules for rating muscles that act on ankylosed 
joints.   

According to § 4.55 (c), there will be no rating assigned for 
muscle groups that act on an ankylosed joint, with the following 
exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.  

According to §  4.55 (d), the combined evaluation of muscle 
groups acting on a single ankylosed joint must be lower than the 
evaluation for unfavorable ankylosis, except in the case of 
muscle groups I and II acting upon the shoulder.  

It is also helpful to note that under 38 C.F.R. § 4.56, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).  Each of 
these cardinal signs and symptoms of muscle disability are shown 
or suggested.  

Thus, according to § 4.55 (c) (1), a separate rating for muscle 
group XIII is authorized.  Under Diagnostic Code 5313, slight 
injury to Muscle Group XIII is rated noncompensably.  When muscle 
injury is moderate, a 10 percent rating is assigned.  Moderately 
severe injury to Muscle Group XIII is rated 30 percent disabling.  
Severe injury is rated 40 percent.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2009).  

Because the November 2009 VA examiner found mild quadriceps 
atrophy, this muscle injury or other disability is no worse than 
moderate.  A moderate muscle injury or disability warrants a 10 
percent rating; however, § 4.55(c) (1) requires that the next 
lower level be assigned.  Thus, a noncompensable rating may be 
assigned for disability of muscle group XIII.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 50 percent 
schedular rating for unfavorable ankylosis of the right knee 
joint.  The evidence also favors a separate noncompensable rating 
for atrophy of Muscle Group XIII of the right lower extremity. 




Hypertension Rating

The Veteran seeks a rating for hypertension in excess of 10 
percent.  Hypertension has been rated 10 percent since 1976.  In 
his July 2003 claim, he offered no specific detail, other than 
reporting that hypertension had increased in severity.  

A December 2003 VA general medical compensation examination 
report notes daily dizziness.  Blood pressure readings were 
143/96 sitting; 157/100 lying, and 151/96 standing.  Felodipine 
(Plendil(r)) had been prescribed.  The diagnosis was hypertension, 
poorly controlled, normal X-ray, no congestive heart failure. 

An August 2004 private medical report notes a blood pressure 
reading of 110/70. 

According to a November 2004 VA compensation examination report, 
hypertension was "uncontrolled" and caused mild to moderate 
impairment.  Blood pressure readings were 158/100, 157/105 lying, 
145/106 standing, and, 30 minutes later: 157/110.  

In March 2005, the Veteran testified before an RO hearing officer 
that he checked his blood pressure daily and took medication up 
to four times per day.  He testified that he had occasional 
headaches and blurred vision.  

An August 2007 VA out-patient treatment report notes blood 
pressure readings of 154/94 and 154/98.  In November 2007, 
atenalol was added to the medication list.  A January 2008 VA 
out-patient treatment report notes a blood pressure reading of 
151/78.  In June 2008, VA again increased the dosage of 
medication.  

In June 2008, the Veteran testified before the undersigned that 
his hypertension medication had been increased since his last 
compensation examination.  He listed three hypertension 
medications that he currently used.  He testified that he does 
not receive any Social Security Administration (SSA) benefits.  
He recalled that his own blood pressure monitor usually recorded 
blood pressure readings of 156/118, or thereabout. 

In July 2008, the Veteran's blood pressure reading was 140/90; in 
January 2009, it was 162/113.

According to a November 2009 VA compensation examination report, 
the side effects from hypertension medications included 
dizziness.  The highest blood pressure reading observed during 
the examination was 144/101.  The relevant assessment was simply 
"hypertension."

Hypertension has been rated 10 percent disabling throughout the 
appeal period under Diagnostic Code 7101.  Under Diagnostic Code 
7101, a 10 percent rating is warranted if hypertension is 
manifested by diastolic blood pressure predominantly 100 or more, 
or if the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating is warranted if the diastolic pressure is predominantly 
110 or more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic pressure 
is predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2010).  

Because a 10 percent rating is in effect, the only issue for 
resolution is whether the criteria for a rating higher than 10 
percent are more nearly approximated.  No systolic blood pressure 
reading of 200-mm/Hg, or more, is shown.  Diastolic blood 
pressure readings over 110-mm Hg are rare, although the Veteran 
stated that his home blood pressure monitor showed higher 
readings.  A January 2009 VA out-patient treatment report notes 
one such blood pressure reading of 162/113-mm/Hg.  Thus, the 
diastolic pressure is not predominantly 110 or more and the 
systolic pressure is not predominantly 200 or more.  Except for 
dizziness, the disability has not been shown to cause additional 
disabling symptoms.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for a disability rating greater than 10 percent for 
hypertension is therefore denied.  

Right Hip Rating

Right hip degenerative arthritis has been rated 10 percent 
throughout the appeal period under Diagnostic Code 5010-5252.  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, 
degenerative arthritis is rated on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
[emphasis added] under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation.  A 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, but 
without occasional incapacitating exacerbation. 

Under Diagnostic Code 5252, where the thigh is limited in flexion 
to no more than 45 degrees, a 10 percent rating is warranted.  
Where the thigh is limited in flexion to no more than 30 degrees, 
a 20 percent rating is warranted.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5252 (2010).

Also for consideration is Diagnostic Code 5251.  Under Diagnostic 
Code 5251, where the thigh is limited in extension to 5 degrees, 
a separate 10 percent rating is warranted.  38 C.F.R. § 4.71a 
Diagnostic Code 5251 (2010).  

Where the thigh is limited in rotation to no more than 15 degrees 
of toe-out, a 10 percent rating is warranted.  Where limitation 
of abduction precludes crossing the leg, a 10 percent rating is 
warranted.  Where limitation of abduction results in no thigh 
motion beyond 10 degrees a 20 percent rating is warranted.  
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5253 (2010).

A December 2003 VA general medical examination report notes 
flare-ups of right hip pain, especially when walking.  The 
Veteran walked with an antalgic gait.  Right hip flexion was 
limited to 90 degrees, compared to 125 degrees on the left.  
Right hip extension was to 25 degrees, compared to 30 degrees on 
the left.  External rotation was to 35 degrees on the right, with 
pain, and 60 degrees on the left.  Internal rotation was to 20 
degrees on the right, with pain, and to 40 degrees on the left.  
The right hip was tender to palpation.  X-rays showed mild post-
traumatic osteoarthritic changes and acetabular spurring.  The 
diagnosis was right hip degenerative arthritis with moderate 
functional loss due to pain and decreased range of motion.

A November 2004 VA orthopedic compensation examination report 
reflects complaints of right hip pain, weakness, stiffness, 
warmth, redness, instability, fatigability, and lack of 
endurance.  Hip flexion was limited to 110 degrees, bilaterally.  
Hip extension was to 10 degrees, bilaterally and external 
rotation was to about 40 degrees on the right, with pain, and 45 
degrees on the left.  Abduction was to 40 degrees, bilaterally, 
and adduction was to 20 degrees, bilaterally.  Internal rotation 
was to 20 degrees on the right, with pain, and to 20 degrees on 
the left.  

In March 2005, the Veteran testified before an RO hearing officer 
that the entire right leg was painful.  



In June 2008, the Veteran testified before the undersigned that 
he had considerable right hip pain.  He testified that he could 
not work due to the right leg pain.  

According to a November 2009 VA examination report, the right hip 
caused pain, weakness, stiffness, warmth, redness, instability, 
fatigability, and lack of endurance.  Right hip-joint range of 
motion was to 70 degrees of flexion, with pain.  No extension was 
possible without pain.  Adduction and abduction were to 40 
degrees and 20 degrees, respectively, and external rotation was 
not possible.  The examiner found moderate fatigue, weakness, and 
lack of endurance due to right hip arthritis.  The Veteran 
reported that he could walk only 50 to 100 yards. 

The facts set forth above reflect that the right hip disability 
has been manifested throughout the appeal period by thigh 
limitation of motion that approximates limitation of motion in 
flexion to 30 degrees.  Additional functional impairment due to 
painful motion, fatigue, weakness, and lack of endurance is 
shown.  Because of these manifestations, the Board will grant a 
higher, 20 percent, rating, which represents disability 
equivalent to thigh limitation of motion in flexion to 30 degrees 
and is the maximum rating offered for limitation of motion of the 
hip.  DeLuca, supra.  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 20 percent 
schedular rating for painful right hip degenerative arthritis.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would 


not adequately compensate a Veteran for a service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional or 
unusual circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and if 
there is enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for consideration.  
If the matter is not referred, the Board must provide adequate 
reasons and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, the Veteran has 
asserted that an extra-schedular rating is warranted and that 
issue will be addressed in the REMAND below.  


ORDER

Secondary service connection for a right hip surgery scar is 
granted.  

A 50 percent schedular rating for right knee fusion is granted, 
subject to the laws and regulations governing payment of monetary 
benefits. 

A separate noncompensable rating for atrophy of muscle group XIII 
of the right lower extremity is granted.

An increased rating for hypertension is denied. 

A 20 percent schedular rating for right hip degenerative 
arthritis is granted, subject to the laws and regulations 
governing payment of monetary benefits. 










REMAND

Earlier Effective Date

In August 2010, the Veteran submitted an NOD to the effective 
date for service connection for the right knee scar, noting that 
this claim has been pending since 2003.  The claims files do not 
reflect that an SOC has been issued concerning this issue and it 
is not clear that the Veteran has withdrawn his NOD.  

In accordance with 38 C.F.R. § 19.26, unless the matter has been 
resolved by a grant of benefits or the NOD is withdrawn by 
appellant or his representative, the agency must prepare an SOC.  
Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); VAOPGCPREC 16-92.  However, this issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

The record raises the issue of TDIU.  TDIU may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2010).  In this case, the TDIU claim has not been developed for 
Board review and is remanded in accordance with the Court's 
holding in Rice, supra.  




Accordingly, this case is remanded to the AMC for the following 
action:

1.  The RO should issue an SOC with respect 
to the effective date for service 
connection and initial rating for a right 
knee scar.  The Veteran should be informed 
that, under 38 C.F.R. § 20.302 (2010), he 
has 60 days from the date of mailing of the 
SOC to file a substantive appeal or a 
request for an extension of time to do so.

Thereafter, if a substantive appeal has 
been filed, the issue should be returned to 
the Board.  

2.  The AMC should develop the TDIU claim 
as necessary.  Following development and 
re-adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should 
submit it to the Director, Compensation and 
Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  

3.  Following the above, if an extra-
schedular rating and/or TDIU have not been 
granted, an appropriate SSOC should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folders are returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If an examination is scheduled, failure to report for a scheduled 
examination, without good cause, may result in adverse 
consequences on the claim for benefits.  38 C.F.R. § 3.655(b) 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


